
	
		I
		112th CONGRESS
		1st Session
		H. R. 3764
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Ms. Waters introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on
			 Armed Services and
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To revise the 90–10 rule under the Higher Education Act
		  of 1965 to count veterans’ education benefits under such rule, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Quality Education for Veterans
			 Act.
		2.Revision of 90–10
			 rule
			(a)Revision of
			 90–10 ruleSection 487 of the
			 Higher Education Act of 1965 (20 U.S.C. 1094) is amended—
				(1)in subsection
			 (a)(24), by inserting after other than the following:
			 veterans’ education benefits (as defined in subsection (d)(5))
			 or;
				(2)in subsection (d)—
					(A)in paragraph
			 (2)(A), by inserting at the end the following: The Secretary of
			 Education shall notify the Secretary of Defense and the Secretary of Veterans
			 Affairs when, by reason of failing to meet a requirement of subsection (a)(24),
			 a proprietary institution of higher education becomes ineligible to participate
			 in the programs authorized by this title, and when the institution regains such
			 eligibility.; and
					(B)by inserting at
			 the end the following new paragraph:
						
							(5)Veterans’
				education benefits definedFor the purpose of this subsection, the
				term veterans’ education benefits includes the veterans’
				education benefits listed in subparagraphs (A) through (L) of section 480(c)(2)
				and any other educational assistance benefits provided by the Secretary of
				Defense or the Secretary of Veterans Affairs to an
				individual.
							.
					(b)Conforming
			 amendmentThe heading for subsection (d) of section 487 of the
			 Higher Education Act of 1965 (20 U.S.C. 1094(d)) is amended by inserting after
			 non-title
			 IV the following: and non-veterans’ education
			 benefits.
			3.Ineligibility of
			 certain proprietary institutions of higher education to participate in
			 Department of Defense or Department of Veterans Affairs programs of educational
			 assistance
			(a)Department of
			 Defense
				(1)In
			 generalChapter 101 of title 10, United States Code, is amended
			 by inserting after section 2008 the following new section:
					
						2008a.Ineligibility
				of certain proprietary institutions of higher education to participate in
				Department of Defense programs of educational assistanceUpon notice from the Secretary of Education
				under section 487(d)(2)(A) of the Higher Education Act of 1965 (20 U.S.C.
				1094(d)(2)(A)) that a proprietary institution of higher education is ineligible
				to participate in the programs authorized by title IV of such Act (20 U.S.C.
				1070 et seq.), the Secretary of Defense shall ensure that no educational
				assistance provided by the Secretary under this title or any other provision of
				law is available or used for education at the institution for the period of
				institutional fiscal years during which the institution remains ineligible to
				participate in the programs authorized by title IV of the Higher Education Act
				of 1965 (20 U.S.C. 1070 et
				seq.).
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 101
			 of such title is amended by inserting after the item relating to section 2008
			 the following new item:
					
						
							2008a. Ineligibility of certain proprietary institutions of
				higher education to participate in Department of Defense programs of
				educational
				assistance.
						
						.
				(b)Department of
			 Veterans Affairs
				(1)In
			 generalSubchapter II of chapter 36 of title 38, United States
			 Code, is amended by inserting after section 3681 the following new
			 section:
					
						3681A.Ineligibility
				of certain proprietary institutions of higher education to participate in
				Department of Veterans Affairs programs of educational assistance
							(a)In
				generalUpon notice from the
				Secretary of Education under section 487(d)(2)(A) of the Higher Education Act
				of 1965 (20 U.S.C. 1094(d)(2)(A)) that a proprietary institution of higher
				education is ineligible to participate in the programs authorized by title IV
				of such Act (20 U.S.C. 1070 et seq.), the Secretary of Veterans Affairs shall
				ensure that no educational assistance provided by the Secretary under this
				title or any other provision of law is available or used for education at the
				institution for the period of institutional fiscal years during which the
				institution remains ineligible to participate in the programs authorized by
				title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et
				seq.).
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by inserting after the item relating to section 3681 the
			 following new item:
					
						
							3681A. Ineligibility of certain proprietary institutions of
				higher education to participate in Department of Veterans Affairs programs of
				educational
				assistance.
						
						.
				4.Effective
			 dateThe amendments made by
			 this Act shall be effective July 1, 2012.
		
